--------------------------------------------------------------------------------

Exhibit 10.2
 
PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS, WHICH ARE MARKED BY ASTERISKS (“***”).
 
MASTERCARD ACCEPTANCE AGREEMENT
 
Effective Date:
The date Merchant’s Acquiring Bank effectuates the interchange rate set forth in
Exhibit B(1) and provides written notification to MasterCard of same (“Effective
Date”)

 
Term of Agreement:
The period from the Effective Date through the date that is three (3) years
after the Effective Date (“Term”)

 
Merchant Contact:
David M. DeMedio

Merchant Phone Number:
610-989-0340

 
MasterCard Contact:
***

MasterCard Phone Number:
***

MasterCard Facsimile Number:
***

 
This Agreement (“Agreement”) is between MasterCard International Incorporated
(“MasterCard”), with its principal place of business at 2000 Purchase Street,
Purchase, NY 10577 and USA Technologies, Inc., for itself and its Affiliates
(“Merchant”), with its principal place of business at 100 Deerfield Lane,
Malvern, PA 19355. Merchant and MasterCard shall be collectively referred to
herein as “the Parties.” All capitalized terms contained herein and not
otherwise defined herein shall have the meanings assigned to them in Exhibit C,
attached hereto and incorporated herein by reference (“Exhibit C”).
 
In consideration of the mutual covenants and conditions set forth in this
Agreement and in Exhibits A, B and C to this Agreement, all of which are
incorporated in this Agreement by reference, MasterCard and Merchant agree as
follows:
 
Subject to the terms and conditions specified in Exhibit A, attached hereto and
incorporated herein by reference (“Exhibit A”), each of the Parties shall
perform their respective obligations as specified in Exhibit B attached hereto
and incorporated herein by reference (“Exhibit B”).

   
MASTERCARD INTERNATIONAL
USA TECHNOLOGIES, INC.
INCORPORATED
       
By: ***
 
By: David M. DeMedio
Name:
***
Name: David M. DeMedio
Title:
***
Title: Chief Financial Officer
Date: January 8, 2015
Date: December 22, 2014

 

1

 

 

 
EXHIBIT A
 
STANDARD TERMS AND CONDITIONS
 
1.             REPRESENTATIONS AND WARRANTIES. Merchant and MasterCard each
warrant and represent that: (i) it has the power and authority to grant the
rights and perform the obligations to which it commits to pursuant to the terms
and conditions set forth in this Agreement; (ii) the execution of this Agreement
by the person representing it will be sufficient to render this Agreement
binding upon it; and (iii) its performance under this Agreement will not violate
the legal rights of any third parties, or the terms of any other agreement to
which the warranting party is a party.
 
2.             USE OF INTELLECTUAL PROPERTY. From the Effective Date of this
Agreement and through including expiration or termination of this Agreement, the
Parties agree that nothing contained in this Agreement will give either party a
license or other right to use the trademarks, service marks, corporate name,
logos, brands, copyrights or other intellectual property of the other Party. Any
such use will require the prior written consent of the Party that owns such
intellectual property.
 
3.             CONFIDENTIALITY Except as otherwise required or permitted by
applicable law, court order or the Standards, each party hereto agrees to treat
any information relating to this Agreement (other than the existence of this
Agreement) and all terms and conditions of this Agreement as confidential
(collectively, “Confidential Information”), shall disclose such Confidential
Information only to those individuals with a reasonable need to know within its
organization (provided such individuals agree to be bound by the confidentiality
obligations herein), and shall not disclose any such Confidential Information to
third parties, without the disclosing party’s prior written approval, except
that each party hereto may disclose same to its advisors, affiliates, auditors,
regulators, outside board members and outside counsel provided such persons are
advised of, and observe the obligations of this Section 3. Notwithstanding
anything to the contrary therein, it is expressly agreed by the Parties that the
existence of the MasterCard Interchange Rate as defined in Exhibit B.1 (not
specifically identifying Merchant as a qualifying merchant for any such
particular rate, unless otherwise subject to disclosure pursuant to the
Standards) shall not be considered “Confidential Information” and MasterCard’s
public disclosure of same (in any medium, at times and on dates as shall be
determined by MasterCard, in its sole discretion) shall not require Merchant
pre-approval or review.
 
4.             TERM AND TERMINATION AND SURVIVAL PROVISIONS. This Agreement will
be effective on the Effective Date and unless earlier terminated in accordance
with its terms, will expire on completion of the Term. In the event of
expiration or termination of this Agreement, the terms of Sections 3, 4, 7, 8
and 10 will survive such expiration or termination of this Agreement in order to
give effect to their purpose. Either Party, except as specifically indicated
below, may immediately terminate this Agreement after the occurrence of a
Default (as defined below) by the other party, which has been memorialized in a
written notice thereof to the defaulting party. Except as otherwise specifically
provided herein, termination of this Agreement shall not relieve the Parties of
any obligation accruing with respect to this Agreement prior to such
termination.
 
The term “Default” shall mean any of the following events:
 
(i)            failure by a Party to comply with or to perform any provision of
this Agreement and continuance of such failure: (a) for ten (10) business days
after receipt of written notice thereof by such party in respect of the
obligations set forth in Sections 1 through 3 of this Exhibit A; and (b) for
thirty (30) business days after receipt of written notice thereof by such party
in respect of the obligations set forth in Exhibit B; or
 

2

 

 

 
(ii)           a party becomes insolvent, is unable to pay its debts as they
mature, or is the subject of a petition in bankruptcy, whether voluntary or
involuntary, or of any other proceeding under bankruptcy, insolvency, or similar
laws; or is named in, or its property is subjected to, a suit for the
appointment of a receiver; or is dissolved or liquidated; or
 
(iii)          the current interchange payment system is materially changed due
directly or indirectly to any regulatory or other governmental action,
litigation, settlement or other “industry-wide” action that affects (directly or
indirectly) MasterCard’s interchange rates (collectively referred to herein as
the “Interchange Regulation”). Notwithstanding this Section 4(iii), upon the
occurrence of a Interchange Regulation, it is acknowledged and agreed by the
Parties that the Parties will work together in good faith for a commercially
reasonable time period, to amend this Agreement in order to effect a mutually
agreeable positive economic result for Merchant for the remainder of the Term,
subject to and expressly conditioned upon restrictions, if any, set forth in the
Interchange Regulation. In respect thereof, should the Parties fail to agree on
such amended terms and conditions within a commercially reasonable timeframe (as
shall be reasonably and mutually agreed to by the Parties), either Party may
immediately terminate this Agreement pursuant to this subsection.
 
5.             RELATIONSHIP OF THE PARTIES. Merchant and MasterCard are
independent contractors, and this Agreement does not create a partnership, joint
venture, employee/employer or other agency relationship between them.
 
6.             ASSIGNMENT. This Agreement will be binding on and inure to the
benefit of each of the Parties, their successors and permitted assigns. Except
as expressly permitted in this Section 6, this Agreement may not be assigned or
transferred, in whole or in part, without the written consent of the other
party. Any such assignment or transfer without consent will be void.
 
7.             NOTICES. All notices and other communications required to be
given under this Agreement shall be in writing and shall be deemed to have been
given (a) when personally delivered; or (b) when received by certified mail; or
(c) when delivered (and receipted for) by an overnight delivery service,
addressed in each case to the Parties at the addresses set forth on the first
page of this Agreement (in the cases of notices to Merchant, a copy of any such
notice shall be delivered to USA Technologies, Inc., 100 Deerfield Lane, Malvern
PA 19335 – Attention David M. DeMedio, with a copy to Legal Department at the
same address, unless a different address shall have been designated in writing
and in the cases of notices to MasterCard, a copy of any such notice shall be
delivered to MasterCard International Incorporated, 2000 Purchase Street,
Purchase, New York 10577 - Attention:***, with a copy to the Office of the
General Counsel at the same address).
 
8.             GOVERNING LAW. This Agreement and all claims arising out of or in
connection with this Agreement will be governed by the laws of the State of New
York, without giving effect to its conflicts of law provisions. The New York
Supreme Court for the County of Westchester in New York and the United States
District Court for the Southern District of New York shall have exclusive
jurisdiction over any and all disputes relating to this Agreement.
 
9.             ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
and understanding between MasterCard and Merchant, and there are no other
agreements, representations, warranties or understandings between MasterCard and
Merchant with respect to the subject matter of this Agreement. To the extent
that any other agreement, written or verbal, appears to exist between the
Parties with respect to the subject matter of this Agreement, this Agreement
supersedes any such agreement.
 

3

 

 

 
10.           PUBLICITY. Subject to any disclosure required under applicable
securities laws, neither party shall issue an independent press release or make
any other public announcement, whether written, oral or otherwise, with respect
to this Agreement without the prior written consent of the other party, it being
expressly agreed that MasterCard may issue press releases and make any other
public announcements, whether written, oral or otherwise, with respect to the
MasterCard Interchange Rate (as defined in Exhibit B.1) (provided, that the rate
structure provided to Merchant under the terms of this Agreement and Merchant
name as a qualifying merchant under such rate structure, shall remain
confidential and not be disclosed unless otherwise disclosed in accordance with
the terms and conditions set forth in Section 3 above).
 
11.           SEVERABILITY. If any provision of this Agreement is determined to
be invalid or unenforceable, the provision shall be deemed severed from the
remainder, which shall remain enforceable. If any provision of this Agreement
does not comply with law, ordinance or regulation of any governmental or
quasi-governmental authority, now existing or hereinafter enacted, such
provision shall to the extent possible be interpreted in such a manner so as to
comply with such law, ordinance or regulation, or if such interpretation is not
possible, it shall be deemed amended, to satisfy the minimum requirements of
this Agreement.
 
12.           COUNTERPART AND FAX SIGNATURES. This Agreement may be signed in
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument. This Agreement may also be signed and
transmitted by facsimile, with such signature to be treated as an original and
the document transmitted to be considered to have the same binding effect as an
original signature on an original document. At the request of either party, any
facsimile document will be re-executed in original form by the Parties who
signed the facsimile document.
 

4

 

 


EXHIBIT B
 
During the Term, MasterCard and Merchant agree as follows:
 
 
1.
Transaction Incentive Program. In exchange for Merchant’s agreement to comply
with its obligations contained herein and subject to Merchant’s agreement to
secure and maintain, throughout the Term, a merchant agreement with an Acquiring
Bank (as defined below), MasterCard agrees to offer the following interchange
rate (the “MasterCard Interchange Rate”) for Qualified MasterCard Debit
Transactions taking place within the Territory during the Term:

 
 
i.
With respect to any Qualified MasterCard Debit Transactions in an ***, the
MasterCard Interchange Rate shall be *** (which shall equal ***); provided, that
each such Qualified MasterCard Debit Transaction *** is in compliance with the
established qualification criteria for those rates as detailed in the Standards
or as otherwise provided to, or accessible by, Merchant.

 
In respect of (i) above, for clarification, it is agreed by the Parties that all
other classes of transactions (other than Qualified MasterCard Debit
Transactions) will receive the then-current published rates in accordance with
the established qualification criteria.
 
MasterCard shall make the MasterCard Interchange Rate available directly to the
Merchant’s MasterCard acquiring financial institution(s) which shall be
identified, if changed, to MasterCard by Merchant pursuant to Section 2 of this
Exhibit B (collectively, the “Acquiring Bank(s)”) for Qualified MasterCard Debit
Transactions. Merchant acknowledges that MasterCard does not set or have any
influence over the merchant discount rate charged to the Merchant by Acquiring
Banks for Qualified MasterCard Debit Transactions, and that such discount rate
is determined entirely through a separate agreement between Merchant and the
Acquiring Banks, to which MasterCard is not a party and about which MasterCard
has no knowledge (the “Acquirer Relationship”). Merchant acknowledges and agrees
that Acquiring Banks will directly realize the benefit of the MasterCard
Interchange Rate and no direct payment will be made to Merchant from MasterCard.
The extent to which Merchant benefits from this MasterCard Interchange Rate will
be solely pursuant to the Acquirer Relationship.
 
Should Merchant fail to maintain an Acquirer Relationship throughout the Term,
Merchant acknowledges and agrees that it shall be denied the benefits as set
forth in Exhibit B (the “Denied Benefits”). Upon the occurrence of a Denied
Benefits event, written notification of such Denied Benefits will be provided to
Merchant as soon as commercially feasible.
 
 
2.
Changing Acquiring Bank. Merchant will promptly notify MasterCard, in writing,
if its Acquiring Bank changes, for any reason, or if an additional Acquiring
Bank is engaged by Merchant for the purposes contemplated in this Agreement.

 
 
3.
MasterCard Acceptance. Merchant agrees to accept MasterCard Debit Cards for the
payment of goods and services by MasterCard Cardholders for all Applicable
Transactions in accordance with the Standards. Further, Merchant will accept
other MasterCard Cards (including credit cards) for Applicable Transactions in a
separate channel.

 

5

 

 

 
 
4.
MasterCard Acceptance Expansion. During the Term, Merchant agrees to discuss
opportunities with MasterCard to expand acceptance of MasterCard Cards and
identify cashless opportunities throughout its business not heretofore
identified. Further, Merchant agrees that it shall use its reasonable efforts to
market the acceptance benefits of MasterCard Debit Cards to its customers.

 
 
5.
Reports. Merchant agrees that it shall provide written reports to MasterCard on
a quarterly basis throughout the Term which such reports shall be true and
accurate and shall include the following information (in each case, both for the
just-completed quarter and for the corresponding quarter during the immediately
preceding calendar year): (i) *** during the applicable quarters; and (ii) ***.

 

6

 

 

 
EXHIBIT C
 
DEFINITION OF TERMS
 
For purposes of this Agreement:
 
(a)           “Affiliate” means with respect to any person or entity, any other
person or entity that, directly or indirectly through one or more
intermediaries, Controls, or is Controlled by or is under common Control with,
such person or entity.
 
(b)           “Applicable Transactions” means payments processed using the
Company Products and authorized, cleared and settled by MasterCard under the
code ***.
 
(c)           “Card(s)” shall include, without limitation, any (1) bank card,
credit card, charge card, travel and entertainment card, commercial card, debit
card, ATM card, prepaid card, smart card, stored-value card, any co-branded
card, virtual card, or any other payment card or device and (2) the account
associated with same.
 
(d)           “Company Products” means coffee machines, vending machines,
kiosks, laundry equipment and other self-service hardware, machines and
equipment owned, licensed, developed or operated by Merchant or its customers in
the Territory.
 
(e)           “Competitor” means Visa, American Express, Discover, JCB, Union
Pay, Carte Blanche, PayPal, NYCE, Pulse, Interlink, STAR or any other entity
that MasterCard determines in writing is in competition with MasterCard,
Maestro, or Cirrus.
 
(f)            “Consumer Card” means a Card that is primarily offered to
individual cardholders that intend to use such Card for personal purposes.
 
(g)           “Control” (including, with its correlative meanings, “controlled
by” or “common control with”) means the occurrence of one or more of the
following events: (i) a purchase, lease or other acquisition of all or
substantially all of the assets of a party; (ii) a purchase or other acquisition
(including by way of merger, consolidation, share exchange or otherwise) of
securities representing fifty (50%) percent or more of the voting power of a
party; or (iii) possession, directly or indirectly, of power to direct or cause
the direction of management or policies (whether through ownership of securities
or partnership or other ownership interests, by contract, or otherwise).
 
(h)           “Debit Card” means any Consumer Card issued in the Territory that
(i) solely accesses or is otherwise primarily associated with a deposit, a
retail mutual fund, brokerage, prepaid, or other asset account and/or (ii)
provides dual-message, signature-based functionality and/or on-line, PIN-based
single-message functionality.
 
(i)            “Dual Message” means the method of processing a payment
transaction using a Card pursuant to which two (2) separate messages are sent
with respect to the payment transaction, the first of which such messages
authorizes the applicable transaction for up to an initial amount and the second
of which such messages clears the applicable transaction for a final amount.
 

7

 

 

 
(j)            “GCMS” means MasterCard’s Global Clearing Management System or
any other successor to such system, solely determined by MasterCard.
 
(k)           “Issuing Bank” shall mean any MasterCard, United States based
and/or incorporated bank that is licensed to issue MasterCard Cards.
 
(l)            “MasterCard” when used as a noun, shall have the meaning ascribed
to it in the preamble and, when used adjectivally, refers to the MasterCard®
brand.
 
(m)           “MasterCard Card” shall mean a Card bearing the name, logotype,
hologram, or other service marks or devices of MasterCard and providing the
functionality associated with same.
 
(n)           “MasterCard Cardholder” means any Person who uses, or attempts to
use, a MasterCard Card.
 
(o)           “MasterCard Debit Card” means any MasterCard Card that in any way
accesses or is otherwise primarily associated with a deposit, a retail mutual
fund, brokerage, prepaid or other asset account.
 
(p)           “Qualified MasterCard Debit Transaction” means a recurring or
one-time Applicable Transaction that (i) is a Dual Message-based transaction
(e.g., excluding PIN and ATM and other Single Message-based transactions); (ii)
is made using a MasterCard Debit Card; and (iii) is authorized, cleared and
settled through the GCMS.
 
(q)           ***
 
(r)           “Standards” means the Amended and Restated Certificate of
Incorporation and the bylaws, operating rules, regulations, policies, and
procedures of MasterCard, including but not limited to any manuals, guides or
bulletins, as may be amended from time to time.
 
(s)           “Single Message” means the method of processing a payment or cash
disbursement transaction using a Card pursuant to which one (1) message is sent
with respect to the payment or cash disbursement transaction, which such message
authorizes and clears the applicable transaction for a final amount.
 
(t)            “Territory” shall mean the fifty (50) states of the United States
of America and the District of Columbia, but does not include territories or
possessions of the United States of America.
 
(u)           “Volume” means the United States dollar volume for Applicable
Transactions that are (i) dual-message, signature-based transactions (e.g., a
non-PIN transactions); and (ii) made using a Debit Card.
 

8

 